UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1443


KING GRANT-DAVIS,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA OFFICE OF THE GOVERNOR; SOUTH CAROLINA
VOCATIONAL REHABILITATION DEPARTMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:15-cv-02521-PMD)


Submitted: September 20, 2018                                     Decided: October 2, 2018


Before WILKINSON and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


King Grant-Davis, Appellant Pro Se. Carmen Vaughn Ganjehsani, RICHARDSON
PLOWDEN & ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      King Grant-Davis appeals the district court’s order denying leave to amend his

amended complaint and adopting the magistrate judge’s recommendation and granting

summary judgment to Defendants in Grant-Davis’ civil action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Grant-Davis v. S.C. Office of the Governor, No. 2:15-cv-02521-PMD

(D.S.C. Mar. 21, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2